Case: 1:14-cr-00287 Document #: 297-1 Filed: 12/31/18 Page 1 of 3 PageID #:1133




                                EXHIBIT A
                                 Case: 1:14-cr-00287 Document #: 297-1 Filed: 12/31/18 Page 2 of 3 PageID #:1134
                                                                      Loss Amount for Vision on State
                                                                      1255 S. State Street, Chicago, IL




                                                                                                          Tax Value
Unit #   HUD1 Date    Sales Price (HUD-1)     Mortage UPB     Institution with Loss    Loss Sale Price      (2018)    Loss Amount    Loss Sale Date        Borrower
 504     30-Nov-07        $415,660.00         $415,650.00     HSBC Mortgage Corp         $170,000.00          n/a      $245,650.00     11-Jan-11         Harold Fuller
 601     28-Mar-08        $438,000.00         $416,100.00      Guaranteed Rate Inc.      $220,000.00          n/a      $196,100.00      27-Jul-10         Amer Mirza
 606     29-Feb-08        $422,372.00         $380,134.00         Bank of America        $174,500.00          n/a      $205,634.00     20-Sep-10        Sabiha S. Malik
 617      2-May-08        $438,000.00         $394,200.00      Guaranteed Rate Inc.      $189,000.00          n/a      $205,200.00     22-Jun-11        Hyun Sook Kim
 701     13-Mar-08        $438,000.00         $394,200.00      Guaranteed Rate Inc.      $200,000.00          n/a      $194,200.00      2-Mar-10        Iqbal Waseem
 717      2-May-08        $438,000.00         $394,200.00        Wells Fargo Bank        $225,000.00          n/a      $169,200.00      1-Jun-10        Hyun Sook Kim
 807     26-Feb-09        $437,335.00         $349,868.00         Bank of America        $241,000.00          n/a      $108,868.00      4-Apr-16      MD Shahidul Alam
 808      24-Apr-08       $426,802.00         $384,121.00        Wells Fargo Bank        $185,500.00          n/a      $198,621.00     20-Jan-10        Iqbal Waseem
 809      8-Apr-08        $413,351.00         $372,015.00        Wells Fargo Bank        $136,000.00          n/a      $236,015.00      1-Jun-10      Mohammed Uddin
 810     11-Mar-08        $415,294.00         $373,764.00         Bank of America        $200,000.00          n/a      $173,764.00     29-Dec-09        Hoon Yung Kim
 813      9-Nov-07        $367,095.00         $330,385.00   First Horizon Home Loans     $104,000.00          n/a      $226,385.00      7-Feb-13     Edna & Willie Grayson
 904      21-Apr-08       $404,745.00         $364,270.00         Bank of America        $184,000.00          n/a      $180,270.00      2-Aug-13          Jan Grillos
 907     23-May-08        $438,392.00         $394,552.00      Guaranteed Rate Inc.      $137,000.00          n/a      $257,552.00     27-May-11       Marlestella Chun
 913     25-Sep-07        $367,918.00         $331,100.00    JPMorgan Chase Bank         $110,000.00          n/a      $221,100.00     10-Sep-10     Enda & Willie Grayson
1013     31-Mar-08        $422,184.00         $379,965.00         CitiMortgage Inc       $135,000.00          n/a      $244,965.00      3-Feb-11      Mohammed Uddin
1016      30-Jul-08       $499,990.00         $417,000.00        Wells Fargo Bank        $215,000.00          n/a      $202,000.00     31-Jan-12    Roderick Lamont Booker
1104      1-Apr-08        $409,176.00         $388,717.00        Wells Fargo Bank        $119,900.00          n/a      $268,817.00     25-Jan-11       Sayed Abdelaziz
1110     25-Nov-08        $437,150.00         $371,577.00         Bank of America        $230,000.00          n/a      $141,577.00      15-Jul-15         Oleg Topol
1112     11-Mar-08        $424,634.00         $362,170.00         Bank of America        $215,000.00          n/a      $147,170.00      6-Aug-09       Hoon Young Kim
1113     27-Feb-09        $438,995.00         $351,196.00         Bank of America        $164,000.00          n/a      $187,196.00     22-Jun-12       Abdul S. Ahmed
1117      1-Apr-08        $438,000.00         $384,200.00        Wells Fargo Bank        $185,500.00          n/a      $198,700.00     24-Jun-10         Sabiha Malik
1204      2-May-08        $421,118.00         $379,000.00           Freddie Mac          $130,000.00          n/a      $249,000.00      12-Jul-11        Andrea Chun
1218     22-May-08        $438,000.00         $394,200.00        Wells Fargo Bank        $170,000.00          n/a      $224,200.00      9-Nov-10         Zlaullah Khan
1302     28-Aug-07        $422,000.00         $337,600.00         CitiMortgage Inc       $258,000.00          n/a       $79,600.00     26-Aug-10     Edna & Willie Grayson
1302     28-Aug-07    Subordinate Financing    $62,200.00         CitiMortgage Inc           n/a              n/a       $62,200.00     26-Aug-10     Edna & Willie Grayson
1304      8-Apr-08        $411,249.00         $370,124.00        Wells Fargo Bank        $156,000.00          n/a      $214,124.00     27-Jun-11      Shahemsha Begam
1312      24-Apr-08       $428,876.00         $385,988.00        Wells Fargo Bank        $125,000.00          n/a      $260,988.00      8-Dec-10          Jan Grillos
1313     29-Feb-08        $425,671.00         $340,536.00         Bank of America        $217,000.00          n/a      $123,536.00     23-Jun-16      Mohammad Uddin
1313     29-Feb-08    Subordinate Financing    $42,282.96         Bank of America            n/a              n/a       $42,282.96     23-Jun-16      Mohammad Uddin
1404     13-Feb-08        $395,265.00         $316,212.00         Bank of America        $150,000.00          n/a      $166,212.00     15-Jun-12     Anichazaya Boldaater
1404     29-Feb-08    Subordinate Financing    $39,154.06         Bank of America            n/a              n/a       $39,154.06     15-Jun-12     Anichazaya Boldaater
1408      2-May-08        $446,433.00         $401,790.00        Wells Fargo Bank        $200,000.00          n/a      $201,790.00     30-Apr-10         Alina Renert
1410      5-Jun-08        $446,506.90         $401,856.00        Wells Fargo Bank        $140,000.00          n/a      $261,856.00     11-Nov-10         Simion Buda
1411      11-Apr-08       $419,270.00         $377,343.00           Freddie Mac          $200,000.00          n/a      $177,343.00     21-Mar-09       Gulpana Hemmat
1412     11-Mar-08        $424,950.00         $382,455.00         Bank of America        $200,000.00          n/a      $182,455.00     22-Jun-09        Hyun Sook Kim
1418     17-Nov-08        $448,000.00         $358,400.00           Freddie Mac          $140,000.00          n/a      $218,400.00      4-Sep-12          Oleg Topol
1504      1-Dec-08        $413,339.00         $330,671.00         Bank of America        $160,500.00          n/a      $170,171.00     22-Jun-12         Javier Garcia
1507     29-Feb-08        $426,048.00         $340,839.00         Bank of America        $140,000.00          n/a      $200,839.00     28-Jun-12        Sabiha S. Malik
1507     29-Feb-08    Subordinate Financing    $42,235.95         Bank of America            n/a              n/a       $42,235.95     28-Jun-12        Sabiha S. Malik
1510      21-Apr-08       $429,664.00         $386,697.00         Bank of America        $138,000.00          n/a      $248,697.00      23-Jul-12         Jan Grillos
1513     12-May-08        $429,442.00         $386,497.00         Bank of America        $144,500.00          n/a      $241,997.00     14-Nov-12       Sayed Abdelaziz
1518      1-Apr-08        $438,000.00         $394,200.00        Wells Fargo Bank        $157,000.00          n/a      $237,200.00     31-May-11      Mohammad Uddin
1604     12-May-08        $433,413.00         $389,700.00         Bank of America        $135,000.00          n/a      $254,700.00      26-Jul-12      Sayed Abdelaziz
1606     19-Nov-08        $433,949.00         $347,159.00         Bank of America        $145,000.00          n/a      $202,159.00     21-Feb-11         Simion Buda


                                                                                                                                                                        1 of 2
                               Case: 1:14-cr-00287 Document #: 297-1 Filed: 12/31/18 Page 3 of 3 PageID #:1135
                                                                       Loss Amount for Vision on State
                                                                      1255 S. State Street, Chicago, IL
1610   25-Nov-08        $437,650.00          $350,120.00        Bank of America          $240,000.00          n/a        $110,120.00     28-Apr-15         Oleg Topol
1611   31-Aug-07        $329,000.00          $329,000.00      Clearwater Mortgage        $124,000.00          n/a        $205,000.00     13-Feb-12         Paul Scott
1613   27-Mar-08        $429,724.00          $343,779.00        Bank of America          $165,000.00          n/a        $178,779.00      3-Aug-12        Amer Mirza
1613   27-Mar-08    Subordinate Financing     $42,421.37        Bank of America               n/a             n/a         $42,421.37      3-Aug-12        Amer Mirza
1618    1-Dec-08        $451,000.00          $360,800.00          Fannie Mae             $167,000.00          n/a        $193,800.00     17-Oct-11       Adam T. Rubin
1703   13-May-08        $521,250.00          $417,000.00        Bank of America               n/a         $487,200.00       $0.00            n/a          Warren Barr
1706   21-Apr-08        $429,204.00          $386,283.00        Bank of America          $176,000.00          n/a        $210,283.00     13-Sep-12         Jan Grillos
1708    28-Jul-08       $449,963.00          $404,984.00       Wells Fargo Bank          $165,000.00          n/a        $239,984.00      9-Mar-11       Raze Ali Khan
1709   30-Nov-07        $329,000.00          $296,100.00     JPMorgan Chase Bank         $125,000.00          n/a        $171,100.00      5-Oct-10    Edna & Willie Grayson
1710   25-Nov-08        $437,895.00          $350,316.00          Freddie Mac            $189,000.00          n/a        $161,316.00      2-Oct-10    Sivakumar Kondapalli
1713    1-Apr-08        $430,000.00          $387,005.00       Wells Fargo Bank          $148,000.00          n/a        $239,005.00      3-Feb-11         Amer Mirza
1714   2-May-08         $429,819.00          $386,800.00       Wells Fargo Bank          $172,000.00          n/a        $214,800.00      4-Oct-10      Marlestella Chun
1805   24-Apr-08        $406,673.00          $366,005.00        Bank of America          $155,000.00          n/a        $211,005.00     24-Sep-12         Jan Grillos
1807    8-Apr-08        $437,359.00          $393,623.00          Freddie Mac            $200,000.00          n/a        $193,623.00     16-Jun-09      Gulpana Hemmat
1810   25-Nov-08        $437,995.00          $350,396.00        Bank of America          $166,000.00          n/a        $184,396.00      4-Jun-13    Sivakumar Kondapalli
1813    8-Apr-08        $431,892.37          $388,702.00          Freddie Mac            $140,500.00          n/a        $248,202.00     26-Oct-10       Abdur Rahman
1906   12-Mar-08        $427,597.00          $384,837.00        Bank of America          $175,000.00          n/a        $209,837.00      20-Jul-12      Iqbal Waseem
1908   12-Mar-08        $427,000.00          $384,300.00        Bank of America          $161,000.00          n/a        $223,300.00     24-Apr-12       Iqbal Waseem
1909   23-Jan-09        $395,995.00          $336,000.00          Fannie Mae             $144,000.00          n/a        $192,000.00     18-Apr-11       Vasyl Fedorak
1910   22-Oct-08        $437,995.00          $350,300.00     Countrywide Bank FSB        $194,000.00          n/a        $156,300.00     15-Oct-10      Matthew Bernthal
1912   21-Nov-08        $434,849.00          $347,879.00          Freddie Mac            $112,000.00          n/a        $235,879.00      19-Jul-12      Adam T. Rubin
1913   13-Mar-08        $433,777.57          $390,399.00      Guaranteed Rate Inc.       $179,000.00          n/a        $211,399.00     25-May-11       Abdur Rahman
1914   13-Feb-08        $419,355.00          $335,484.00          Freddie Mac             $91,000.00          n/a        $244,484.00     30-May-12      Samaira Waseem
1914   13-Feb-08    Subordinate Financing     $41,470.32        Bank of America               n/a             n/a         $41,470.32     30-May-12      Samaira Waseem
                       $26,427,279.84       $23,280,527.66                                                              $12,628,627.66




                                                                                                                                                                          2 of 2
